Citation Nr: 0918447	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  06-10 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a rating in excess of 20 percent for traumatic 
arthritis and degenerative disc disease of the cervical 
spine, with a history of neuritis.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

C. Lawson, Counsel





INTRODUCTION

The Veteran served on active duty from September 1988 to 
March 1989 and from September 1989 to June 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi.  The Board remanded the case to 
the RO in March 2008.


FINDINGS OF FACT

1.  The Veteran does not have forward flexion of the cervical 
spine limited to 15 degrees or less; ankylosis of his entire 
cervical spine; or incapacitating episodes of intervertebral 
disc syndrome having a total duration of at least four weeks 
but less than six weeks during any 12 month period in the 
course of the appeal.

2.  The Veteran has mild incomplete paralysis of his left 
upper extremity radicular groups.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for traumatic arthritis and degenerative disc disease 
of the cervical spine, with history of neuritis, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Code 5010-5242, 5243 (2008).

2.  The criteria for a separate 20 percent rating for mild 
incomplete paralysis of the left upper extremity radicular 
groups are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8513 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

For an increased-compensation claim, such as this one, 
section 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores. 

The RO did not send all required notice prior to the 
September 2005 rating decision.    However, all notice 
required was provided through a combination of July 2005 and 
October 2008 letters to the Veteran.  The letters 
collectively described the evidence necessary to substantiate 
a claim for an increased rating, including the notice 
required by Vazquez-Flores, and advised the Veteran and his 
and VA's respective duties.  Then, after the flaws in the 
original July 2005 letter were cured, the RO readjudicated 
the claim.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant notification 
followed by readjudication of the claim, such as a statement 
of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).

VA also has a duty to assist the Veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained VA medical records and 
examined the Veteran in July 2005 and August 2008.  Social 
Security Administration indicated in June 2008 that it had no 
medical records on file, and in October 2008, the Veteran 
indicated that he had no more evidence to submit.  VA has 
satisfied its assistance duties.


Increased rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2008).  Separate diagnostic codes identify 
the various disabilities. Where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability 



picture more nearly approximates the criteria required for 
that rating. Otherwise, the lower rating is to be assigned.  
See 38 C.F.R. § 4.7.

Generally, an evaluation of the extent of impairment requires 
consideration of the whole recorded history (38 C.F.R. §§ 
4.1, 4.2), but when, as here, service connection has been in 
effect for many years, the primary concern for the Board is 
the current level of disability.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Yet, the relevant temporal focus for 
adjudicating an increased rating claim is on the evidence 
establishing the state of the disability from the time period 
one year before the claim was filed until a final decision is 
issued.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, 
staged ratings may be assigned if the severity of the 
disability changes during the relevant rating period.  

The General Rating Formula for Diseases and Injuries of the 
Spine, for Diagnostic Code 5235 to 5243 (unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes) provides:  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease 

Unfavorable ankylosis of the entire 
spine.....................................................100

Unfavorable ankylosis of the entire thoracolumbar spine 
..............................50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine to 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine........................................................
.................................40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine........................................................
............................30

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis............................................20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the 
height.......................................................
........................10

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Diagnostic Code 5243 indicates to rate intervertebral disc 
syndrome either under the General Rating Formula for Diseases 
and Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher evaluation when all 
disabilities are combined under 38 C.F.R. § 4.25.  

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides:

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 
months.......................................................
................................................60




With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.......................................................
......40

With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months.......................................................
....20

With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months.......................................................
.....10

38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 (2008).

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

The Veteran has received VA outpatient treatment for his 
disability during the rating period.  The records of such do 
not provide any significant information not provided by the 
VA examinations of 2005 and 2008. 

The RO has the Veteran's disability coded under Diagnostic 
Code 5010-5242.  Diagnostic Code 5010 is for traumatic 
arthritis, and Diagnostic Code 5242 is for degenerative 
arthritis of the spine.  To obtain a 30 percent rating for 
degenerative joint disease of the cervical spine under 
38 C.F.R. § 4.71a's General Rating Formula for Diseases and 
Injuries of the Spine, cited above, the evidence would 



have to show forward flexion of the cervical spine limited to 
15 degrees or less; or favorable ankylosis of the entire 
cervical spine.  Neither of these is shown.  Instead, on VA 
examination in July 2005, the Veteran flexed his neck to 40 
degrees, with pain.  On VA examination in August 2008, active 
forward flexion of the cervical spine was to 20 degrees, with 
pain beginning and ending at 20 degrees.  Passive forward 
flexion was to 25 degrees, with pain from 20 to 25 degrees.  
The provisions of 38 C.F.R. §§ 4.40, 4.45 do not provide for 
a higher rating.  See also DeLuca v. Brown, 8 Vet. App. 202, 
207-08 (1995).  The Veteran had neck pain on motion on each 
examination, but on VA examination in July 2005, his posture 
was normal, repetitive motion revealed no appreciable change, 
and there was no specific area of weakness, localized 
tenderness, or spasm detected.  On VA examination in August 
2008, he had a normal posture and gait, and he had no muscle 
spasm or atrophy of his spine muscles.  A higher rating is 
not warranted under the General Formula.

The August 2008 VA neurology examination revealed that the 
Veteran had not had any incapacitating episodes of 
intervertebral disc syndrome in the past 12 months.  The July 
2005 examination report was similar.  Also, at the time of 
the 2008 examination, the Veteran denied having any episodes 
of neck or left upper extremity symptoms in the past 12 
months that made him nonfunctional.  The Veteran has not 
experienced incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during any 12 
month period throughout the course of the appeal.  
Accordingly, a higher rating under DC 5243 is not warranted.

The question of separate ratings for any neurologic 
abnormalities under neurological codes must be addressed.  
Under Diagnostic Code 8513, paralysis of all radicular groups 
of the non-dominant extremity warrants a 20 percent 
evaluation where mild; a 30 percent evaluation where 
moderate; a 60 percent evaluation where severe; and an 80 
percent evaluation where complete.  38 C.F.R. § 4.124a, 
Diagnostic Code 8513.

VA examination in July 2005 showed a diagnosis of cervical 
disc disease with radiculopathy and myelopathy.  On VA 
examination in August 2008, the Veteran reported radicular 
pain in his upper extremities, with numbness worst in the 
left 



little and ring fingers and worse while holding the left arm 
up.  He denied any pain or paresthesias in the right upper 
extremity.  Examination revealed normal muscle tone and bulk.  
Right upper extremity strength was normal but in the left 
upper extremity, the triceps and deltoids were 4+/5 and there 
was weakness of the left hand grip.  The rest of the muscles 
tested in the left upper extremity were 5/5.  Sensory 
examinations were normal to light touch, pinprick, vibratory, 
and position sense.  Reflexes were 1+ in both upper 
extremities.  The diagnosis was cervical disc disease with 
left cervical radiculopathy in the upper and lower cervicals 
and mild weakness of the left upper extremity.  

These findings warrant a separate 20 percent rating for the 
left upper extremity under Diagnostic Code 8513, for mild 
incomplete paralysis of all radicular groups.  Moderate 
incomplete paralysis is not present or nearly approximated, 
however.  There were no sensory abnormalities, weakness was 
no more than mild, and deep tendon reflexes were 1+.  The 
middle radicular group is not shown to be affected, moreover.  

In this case, the Board concludes that the disability has not 
significantly changed and that a uniform evaluation is 
warranted under each diagnostic code.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The preponderance of the evidence 
is against ratings in excess of 20 percent under Diagnostic 
Codes 5010-5242 and 8513, and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1991).  

Finally, the rating schedule represent as far as is 
practicable, the average impairment of earning capacity.  
Ratings will generally be based on average impairment.  38 
C.F.R. § 3.321(a), (b) (2008).  To afford justice in 
exceptional situations, an extraschedular rating can be 
provided. 38 C.F.R. § 3.321(b).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate. 




Therefore, initially, there must be a comparison between the 
level of severity and symptomatology of the claimant's 
service-connected disability with the established 
criteria found in the rating schedule for that disability.  
Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the rating criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  Id.

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.

As noted above, the Veteran's symptoms associated with his 
service-connected disability includes loss of range of motion 
of the cervical spine, neck pain, and radiculopathy with mild 
weakness of the left upper extremity.  Such impairment is 
contemplated by the rating criteria.  The rating criteria 
reasonably describe the 



Veteran's disability.  Hence, referral for consideration of 
an extraschedular rating is not warranted.


ORDER

A rating greater than 20 percent for traumatic arthritis and 
degenerative disc disease of the cervical spine, with history 
of neuritis, under Diagnostic Code 5010-5242 is denied.

A separate 20 percent rating for mild incomplete paralysis of 
all left upper extremity radicular groups under Diagnostic 
Code 8513 is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


